 

Exhibit 10.3

 

SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is entered
into by and between Rockies Standard Oil Company, LLC, a Delaware limited
liability company (“RSOC”), and Rolling Rock Resources, LLC, a Nevada limited
liability company (“ROLLING”) and effective as of March 1, 2017. RSOC and
ROLLING may be referred to herein, each individually, as a “Party” and,
collectively, as the “Parties.”

 

WHEREAS, the Parties are party to that certain Purchase and Sale Agreement by
and between ROLLING and RSOC dated effective March 1, 2017 (the “PSA”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the PSA.

 

WHEREAS, the Parties entered into that certain First Amendment to Purchase and
Sale Agreement dated effective as of March 1, 2017 (“First Amendment”) for the
purpose of modifying Section 2.1, Section 4.6 and Section 6.6 of the PSA;

 

WHEREAS, the Parties entered into that certain Second Amendment to Purchase and
Sale Agreement dated effective as of March 1, 2017 (“Second Amendment”) for the
purpose of modifying Section 2.1, Section 3.1, Section 3.2, Section 3.4, and
Section 3.5 of the PSA;

 

WHEREAS, the Parties entered into that certain Third Amendment to Purchase and
Sale Agreement dated effective as of March 1, 2017 (“Third Amendment”) for the
purpose of modifying Section 2.1, Section 3.1.4, and Section 3.5 of the PSA; and

 

WHEREAS, the Parties entered into that certain Fourth Amendment to Purchase and
Sale Agreement dated effective as of March 1, 2017 (“Fourth Amendment”) for the
purpose of modifying Section 2.1, Section 3.1, and Section 3.2.2 of the PSA; and

 

WHEREAS, the Parties entered into that certain Fifth Amendment to Purchase and
Sale Agreement dated effective as of March 1, 2017 (“Fifth Amendment”) for the
purpose of modifying Section 2.1, Section 3.1, Section 3.4.4, Section 3.4.5,
Section 4.4, Section 4.5(c), Section 7.5, Section 5.1, Section 5.2, and Section
14.1 of the PSA (the PSA as modified by the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment, and Fifth Amendment may hereinafter be
referred to as the “Agreement”); and

 

WHEREAS, as permitted by and in accordance with Section 14.8 of the PSA the
Parties desire to amend and modify the Agreement as set forth below.

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and promises contained herein, the benefits to be derived by each Party
hereunder, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
RSOC and ROLLING do hereby contract, stipulate, consent, and agree as follows:

 

1. The definition of  “Payment Deadline” is amended to read as follows:

 

“Payment Deadline” shall be August 1, 2020.

 

Page 1 of 3

RSOC-ROLLING PSA 6th Amend.

 

 

2. Section 3.1 of the Agreement are hereby amended to read as follows:

 

3.1 Cash Consideration. ROLLING shall pay to RSOC the sum of Five Million Four
Hundred Thousand Dollars ($5,400,000.00 USD) (the “Cash Consideration”) in
immediately available funds by wire transfer to the banking account designated,
in writing, by RSOC. The Cash Consideration is to be paid by ROLLING to RSOC on
the following schedule:

 

  3.1.1 As a non-refundable deposit, ROLLING shall pay One Hundred Thousand
Dollars ($100,000.00) within five (5) Business Days of Closing (the “Initial
Payment”);   3.1.2 ROLLING shall pay an additional Three Hundred Thousand
Dollars ($300,000.00) as the “Workover Funds” on or before August 1, 2020; which
Workover Funds are separate from and in addition to the Cash Consideration;  
3.1.3 ROLLING shall pay the balance of the Cash Consideration (i.e.
$5,300,000.00 — calculated as $5,400,000 less the Initial Payment of $100,000 by
delivering to RSOC an amount equal to twelve-and-one-half percent (12.5%) of the
Raised Funds to RSOC within 10 days of each and every receipt by either ROLLING;
Black Dragon Energy, LLC; or Fortem of any and all Raised Funds until the Cash
Consideration is paid in full;   3.1.4 Once the Cash Consideration has been paid
in full pursuant to Section 3.1.3 above, if the Workover Fund have not already
been paid in full, thereafter ROLLING shall pay the balance of the Workover
Funds by delivering to RSOC an amount equal to twelve-and-one-half percent
(12.5%) of the Raised Funds to RSOC within 10 days of each and every receipt by
either ROLLING; Black Dragon Energy, LLC; or Fortem of any and all Raised Funds
until the Workover Funds are also paid in full—this Section 3.1.4 shall not
operate to relieve ROLLING of its obligation to pay the Workover Funds on or
before August 1, 2020, but shall only operate to accelerate their payment; and  
3.1.5 Notwithstanding anything to the contrary in this Agreement, the full
amount of the Cash Consideration is to be paid by ROLLING on or before Payment
Deadline, regardless of the amount and/or sufficiency of Raised Funds.

 

3. The “Obligation Deadline” as set forth in Section 4.4 of the Agreement is
hereby changed from May 31, 2020 to “August 1, 2020, or earlier as may be
required to meet drilling obligations under the respective Unit Agreements”.    
4. The deadline for Bond Replacement set forth in Section 7.5 of the Agreement
is hereby changed from July 1, 2019 to August 1, 2020.     5. ROLLING’s
obligation to make 60 Day Payments as set forth in Section 3.4.2 of the
Agreement are suspended for the period from October 1, 2019 to August 1, 2020,
with the next 60 Day Payment to be due on August 1, 2020, and subsequent 60 Day
Payments to be due every 60 days thereafter pursuant to the Agreement.

 

Page 2 of 3

RSOC-ROLLING PSA 6th Amend.

 

 

6. No Other Amendments. All other terms of the Agreement not amended hereby
remain in full force and effect as originally set forth.     7. This Amendment
may be executed by facsimile or other means of electronic communication capable
of producing a printed copy and by counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
document.     8. TIME IS OF THE ESSENCE UNDER THIS AMENDMENT. Thus, all time
limits shall be strictly construed and enforced. The failure or delay of any
Party in enforcing the rights and obligations detailed in the Agreement or this
Amendment shall not constitute a waiver, nor shall such failure be the basis for
estoppel. Such Party may exercise its rights under this Agreement and/or
Amendment despite any delay or failure to enforce the rights when the right or
obligation arose.     9. This Amendment has been duly executed on behalf of the
parties hereto effective as of the date first written above, provided that, if
ROLLING fails to timely (i) deliver Workover Funds pursuant to Section 3.1.2; or
(ii) make bond replacement deliveries pursuant to Section 7.5; or if Fortem
fails to timely ratify this Amendment and agree to be bound hereby, then in any
such event this Amendment shall, immediately and without notice by or to either
Party, be rendered void and of no effect and the Agreement shall remain
unaltered hereby.

 

IN WITNESS WHEREOF, this Sixth Amendment is executed, agreed to, and accepted by
the Parties as of the 22nd day of May, 2020.

 

RSOC:   ROCKIES STANDARD OIL COMPANY, LLC   By: Petro Fuego, LLC, as manager of
Rockies Standard Oil Company, LLC         By:   /s/ Daniel Gunnell   Name:
Daniel Gunnell   Title: Manager of Petro Fuego, LLC  

 

ROLLING:   Rolling Rock Resources, LLC         By: /s/ Michael Caetano   Name:
Michael Caetano   Title: Manager  

 

Page 3 of 3

RSOC-ROLLING PSA 6th Amend.

